Dear Mr. Segura:
Your opinion request disclosed the following facts and presents a dual office holding question?  You are a full time employee of the Iberia Parish School Board and after October of 1992 you will head the single sales tax collection for all of Iberia Parish.  Your question is:
     As a full time employee of Iberia Parish, can you hold an elected office on the city council of New Iberia?
This situation presents the issue of whether a local elective office can be held by a local full time employee.  The applicable law is found at LSA R.S. 42:63D which states in pertinent part as follows:
R.S. 42:63D
     No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full time appointive office in the government of this state or in the government of a political subdivision thereof.  No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office . . ." [Emphasis added]
It is the opinion of this office that the above combination is not prohibited under R.S. 42:63D, in that the employments are in different political subdivisions.  The elective office is in the City of New Iberia and the full time employment is with the Parish of Iberia.  If the employment with Iberia Parish were to be an appointive office under R.S. 42:62(2) it would be prohibited.  The request disclosed that it is employment and not appointive, therefore it is allowed.
Trusting the above is helpful to your inquiry, we remain
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JAMES M. ROSS Assistant Attorney General
RPI/JMR:vrr